DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9, 14-15, 18-22, 24, and 30 are amended while claims 16-17, 23, and 25-29 are cancelled. Claims 1-15, 18-22, 24, and 30 filed 2/25/22 are pending. Examiner acknowledges an interview took place with proposed claims on 7/7/22, however upon further consideration and search, the proposed claims filed 7/7/22 could not be entered as they were not found to be allowable. The following Final Rejection is based on the claims filed 2/25/22 forthwith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.  	Claims 1, 4-13 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore et al (2013/0282169) in view of Peters et al (2009/0065570).
Re Claim 1: Moore discloses comprising: 
presenting a plurality of flavoring options on the user interface on the graphical display of the dispenser (see [0069] discloses user interface of product dispenser to dispense combined recipe of products, [0082] display device or screen); 
receiving a user selection, from a first user through the user interface, of at least one flavoring option of the plurality of flavoring options to communicate the user selection to the dispenser (see [0007] receive data with product recipes, [0069] combined recipe information deliverable to product dispenser, [0078] discloses user selection, [0059, 0069, 0084, 0086] disclose user interface); 
creating a recipe ID representative of the selected at least one flavoring option (see [0121] discloses recipe identifier 312);
presenting a visual representation of the recipe ID on the user interface of the dispenser, the visual representation of the recipe ID being a barcode with a computer-readable encoding of the selected at least one flavoring option (see [0015] discloses a bar code or 2D bar code);
after presenting the visual representation of the recipe ID, receiving a user input at the user interface to confirm dispense of the selected at least one flavoring option (see [0071] consumer 102 may enter one or more inputs to create or obtain desired or custom product recipe, also known as combined recipe);
and then dispensing the at least one flavoring option from a nozzle of the dispenser, wherein the at least one flavoring is a fluid concentrated flavoring configured for mixing with a comparatively larger volume of a base substance to flavor the comparatively larger volume of the base substance (see [0015] discloses dispensing from a product dispenser, see [0073] discloses ratios such as 75% to 25% of one item with another, where one is a base, [0090-0091, 109] disclose volume of combined substance);
transferring the visual representation of the recipe ID from the dispenser to a mobile computing device associated with the first user (see [0015] discloses transmitting the machine readable item, which here could be the bar code or 2D bar code, to a mobile device);
receiving, at the dispenser, a subsequent selection of the at least one flavoring option by the barcode reader of the dispenser reading the visual representation of the recipe ID presented on the mobile computing device associated with the first user or on a mobile computing device associated with another user who received the visual representation of the recipe ID from the mobile computing device of the first user (see [0090] facilitates subsequent processing of information associated with machine readable item 114, such as bar code, and dispensed product).
However, Moore fails to explicitly disclose the following. Meanwhile, Peters discloses:
flavorings (see [0035] discloses flavorings). 
From the teaching of Peters, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s invention with Peters’s disclosure of flavorings in order “… for dispensing consumable products (see Peters Abstract).”
Re Claim 4: Moore discloses wherein the plurality of flavorings further comprise at least one of sriracha, buffalo, jalapeno, teriyaki, honey, onion, garlic, bacon, oak, soy sauce, smoke, pepper, vinegar, pickle, chili, mint, chocolate, caramel, pumpkin spice, vanilla, egg nog, citrus, peppermint, basil, or wasabi (see [0004] discloses Vanilla Coca-Cola).
Re Claim 5: Moore discloses further comprising receiving a user input at the user interface to transfer the visual representation of the recipe ID; additionally transferring the visual representation of the recipe ID in response to the user input by sending the visual representation of the recipe ID across a communication network from the dispenser to a third party social media server (see [0069] combined recipe information deliverable to product dispenser).
Re Claims 6-7: Moore discloses further comprising wherein the barcode is a quick response (QR) code and the mobile computing device communicate the subsequent selection of the at least one flavoring option to the dispenser with a visual presentation of the QR code on a graphical display of the mobile computing device to be read by the barcode reader of the dispenser; wherein the visual presentation of the received user selection is different from the visual representation of the recipe ID (see [0015] discloses QR code). 
Re Claim 8: Moore discloses wherein the barcode is a quick response (QR) code (see [0086] discloses QR code). 
Re Claim 9: Moore discloses wherein receiving a user selection of at least one of the plurality of flavoring options comprises receiving an input into the dispenser of a recipe ID that represents at least one flavoring option (see [0007] receive data with product recipes).
Re Claim 10: Moore discloses wherein the input is a barcode that encodes the recipe ID and receiving the input comprises reading the barcode with a barcode reader of the dispenser (see [0101] discloses bar code). 
Re Claim 11: Moore discloses wherein the barcode is a quick response (QR) code (see [0010, 0015, 0022] discloses a QR code). 
Re Claim 12: Moore discloses wherein the input of the recipe ID is received by the dispenser across a communications network connected to the dispenser (see [0069] discloses locally stored or network available recipe information).
Re Claim 13: Moore discloses wherein the dispenser is communicatively connected to a point of sale (POS) system by the communications network and recipe ID is selected by the user at the POS system (see [0069] discloses locally stored or network available recipe information).
Re Claim 30: However, Moore fails to disclose the following. Meanwhile, Peters discloses wherein the dispenser comprises a plurality of locations to receive receptacles of flavoring and the recipe ID encodes at least one location of the plurality of locations to receive receptacles of flavoring based upon the selected at least one flavoring option (see [0032] discloses receptacles). From the teaching of Peters, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s invention with Peters’s disclosure of receptacles in order “… for dispensing consumable products (see Peters Abstract).”
6.	Claims 14-15, 18, and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore et al (2013/0282169) in view of Peters et al (2009/0065570).
Re Claim 14: Moore discloses comprising:
a graphical display operable to visually present a graphical user interface (GUI), the graphical user interface presenting a plurality of custom dispense options including a plurality of base sauces (see [0069] discloses user interface of product dispenser to dispense combined recipe of products, [0082] display device or screen); 
a processor that operates the graphical display to visually present the GUI and the processor operates to receive a selection of at least one custom dispense option, the at least one custom dispense option comprising a selection of at least one base sauce from the plurality of base sauces, to create a recipe ID representative of the selected at least one custom dispense option, to create a barcode being a computer-readable encoding of the at least one custom dispense option, and the processor operates the graphical display to visually present a representation of the at least one custom dispense option and to visually present in the GUI on the graphical display of the dispenser (see [0007] receive data with product recipes, [0069] combined recipe information deliverable to product dispenser, [0078] discloses user selection, [0059, 0069, 0084, 0086] disclose user interface, [0015] discloses bar code or 2D code); 
at least one communicative connection between a mobile computing device associated with the first user and the processor whereby is transferred from the dispenser to the mobile computing device associated with the user across the communicative connection (see [0083] discloses reader device communicating with product dispenser); 
a barcode reader configured to receive a subsequent selection of the selected at least one custom dispense option by reading a visual presentation of the barcode encoding the selected at least one custom dispense option from the mobile device associated with the first user or from another mobile computing device associated with another user that received from the barcode from the mobile computing device of the first user (see [0042] discloses reader device);
However, Moore fails to disclose nozzles. Meanwhile, Peters discloses:
a dispensing system comprising at least one nozzle and operated by the processor to dispense a portion of the custom sauce from at least one nozzle, the custom sauce comprising at least one base sauces of the plurality of base sauces (see [0034, 0044, 0049] discloses different nozzles); 
wherein the dispensing system is operated by the processor to subsequently dispense a subsequent portion of the custom sauce from at least one nozzle (see [0034, 0044, 0049] discloses different nozzles).
From the teaching of Peters, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s invention with Peters’s disclosure of nozzles in order “… for dispensing consumable products (see Peters Abstract).”
Re Claim 15: Moore discloses wherein the camera of the mobile device captures the visually presented barcode that encodes the selected at least one custom dispense option (see [0087, 0092, 0107] discloses camera).
Re Claim 18: Moore discloses wherein the custom sauce further comprises a flavoring, the flavoring being a fluid concentrated flavoring configured for mixing with a comparatively larger volume of at least one base sauce and the plurality of custom dispense options that further comprises a plurality of flavorings (see [0111] discloses artificial flavors and flavor additives).
Re Claim 20: Moore discloses wherein the custom dispense options comprise a portion size (see [0047] discloses ratio of recipes).
Re Claim 21: Moore discloses wherein the custom dispense options comprise a plurality of flavorings, the user selection of at least one custom dispense option comprises a selection of at least one condiment and at least one flavoring and the dispensing system is operated by the process to dispense the portion of the at least one condiment combined with the at least one flavoring in the at least one nozzle (see [0111] discloses artificial flavors and flavor additives).
7.	Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moore et al (2013/0282169) in view of Peters et al (2009/0065570) and Deo et al (2011/0121032).
Re Claim 22: Moore discloses comprising:
a point of sale (POS) system that comprises a graphical display configured to present a user interface, the user interface configured to present a plurality of flavoring options and to receive an order comprising a selection of at least one flavoring option of the plurality of flavoring options and the POS system is configured to complete a transaction for the order and encode the order as a recipe ID, a visual representation of the recipe ID being a barcode with a computer-readable encoding of the order (see [0069] discloses user interface of product dispenser to dispense combined recipe of products, [0082] display device or screen); 
a conveyance device communicatively connected to the POS system wherein the conveyance device comprises a printer wherein the printer is configured to affix the visual representation of the recipe ID being a barcode to a receptacle configured to physically receive the order (see [0082, 0092] disclose printer, [0038, 0044, 0050] discloses printing encoded data associated with combined recipe, [0070] discloses printing something such as a QR code which has encoded combined recipe); 
a dispenser comprising (see [0015] dispenser): 
a barcode reader to read the visual representation of the recipe ID being a barcode affixed to the receptacle (see [0042] discloses reader device); 
a processor configured to receive the recipe ID read by the  reader as a user input of at the order comprising a selection of at least one flavoring, the flavoring being a fluid concentrated flavoring configured for mixing with a comparatively larger volume of a base substance to flavor the comparatively larger volume of the base substance, and the dispensing assembly further comprises at least one nozzle, the dispensing assembly being operated by the processor to dispense portions of at least one flavoring of custom order out of the at least one nozzle (see [0015] discloses dispensing from a product dispenser, see [0073] discloses ratios such as 75% to 25% of one item with another, where one is a base, [0090-0091, 109] disclose volume of combined substance).
However, Moore fails to disclose the following. Meanwhile, Peters discloses:
a barcode affixed to the receptacle (see [0032] discloses receptacles). 
From the teaching of Peters, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s invention with Peters’s disclosure of receptacles in order “… for dispensing consumable products (see Peters Abstract).”
However, Moore fails to disclose the following. Meanwhile, Deo discloses:
a dispensing assembly comprising a plurality of reservoirs, each reservoir containing a flavoring of the plurality of flavoring options (see [0021-0022, 0043] discloses reservoirs). 
From the teaching of Deo, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s combined product dispenser with Peters’s disclosure of receptacles and Deo’s disclosure of reservoirs in order “… for dispensing compositions, such as beverages… (see Deo Abstract).”
8.	Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moore et al (2013/0282169) in view of Peters et al (2009/0065570) and Deo et al (2011/0121032), and further in view of Frehn et al (2014/0324607).
Re Claim 24: However, Moore, Deo, and Peters fail to disclose the following. Meanwhile, Frehn wherein the  base substance is a condiment, the user interface is further configured to present a plurality of condiment options, and the order further comprises a selection of at least one condiment of the plurality of condiment options; and wherein the plurality of reservoirs comprises reservoirs containing condiment sauces of the plurality of condiment options, and the processor operates the dispensing assembly to further dispense the selected condiment (see [0012] discloses dispensing condiments including mayonnaise, mustard, ketchup, etc.). From the teaching of Frehn, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s combined product dispenser with Peters’s disclosure of receptacles and Deo’s disclosure of reservoirs with Frehn’s disclosure of condiments in order for “… personalizing food orders… (see Frehn Abstract).”
9.  	Claims 2-3 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore et al (2013/0282169) in view of Peters et al (2009/0065570), and further in view of Frehn et al (2014/0324607).
Re Claim 2: However, Moore and Peters fail to disclose the following. Meanwhile, Frehn discloses in a custom condiment dispenser further comprising: presenting a plurality of base condiment options on the user interface of the dispenser; receiving a selection of at least one base condiment option of the plurality of base condiment options, wherein a selected base condiment option is the base substance to which the at least one flavoring is mixed; and dispensing a combined custom condiment from the nozzle by mixing the base substance of the selected at least one base condiment option with the at least one flavoring in the nozzle of the dispenser; wherein the recipe ID is further representative of the selected at least one base condiment option and the visual representation of the recipe ID encodes the selected at least one base condiment option (see [0012] discloses dispensing condiments including mayonnaise, mustard, ketchup, etc.). From the teaching of Frehn, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s combined product dispenser with Peters’s disclosure of receptacles and Frehn’s disclosure of condiments in order for “… personalizing food orders… (see Frehn Abstract).”
Re Claim 3: However, Moore and Peters fail to disclose the following. Meanwhile, Frehn discloses wherein the plurality of base substances comprises at least one of ketchup, barbeque sauce, ranch, mayonnaise, and mustard (see [0012] discloses dispensing condiments including mayonnaise, mustard, ketchup, etc.). From the teaching of Frehn, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s combined product dispenser with Peters’s disclosure of receptacles and Frehn’s disclosure of condiments in order for “… personalizing food orders… (see Frehn Abstract).”
Re Claim 19: However, Moore and Peters fail to disclose the following. Meanwhile, Frehn discloses wherein the custom sauce is a condiment and the plurality of base sauces comprise a plurality of condiments (see [0012] discloses dispensing condiments including mayonnaise, mustard, ketchup, etc.). From the teaching of Frehn, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s combined product dispenser with Peters’s disclosure of receptacles and Frehn’s disclosure of condiments in order for “… personalizing food orders… (see Frehn Abstract).”
Response to Arguments
10.	Applicant’s arguments with respect to claims 1-16, 18-26, and 28-30 filed 2/25/22 have been considered but are moot in view of the new grounds of rejection. 
Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yan (High Pressure Homogenization of Selected Liquid Beverages, NPL) appears to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687